Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (12/14/18), is being examined under the first inventor to file provisions of the AIA .   Claims (1-20) were examined in a Non-Final on 4/29/2020. A Final office action examining claims 1 and 3-20 in response to Applicants submission on 7/29/2020 was mailed on 9/17/2020. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2015-0051834 to Chul Joo Hwang et al in view of  US 20060213865 to Honda et al or  US 6602381 to Eric H Lenz.
Chul Joo Hwang et al discloses a process chamber (Fig 1-110), a substrate support which rotates (120), a chamber lid (130), plasma generator (150), grounding electrode (312, 312a, 312b), plasma generator electrode (313a, 313b) (See also paras 14, 26-28, 40 and 42). There is a plasma shutter or plasma damping member (Fig 6-318 made of insulator ceramic to partially clock plasma reaching the substrate stage.
Chul Joo Hwang et al as discussed above disclose plasma generator surrounded by a ground body but does not disclose a ceramic plasma shield located between the ground body and the plasma generator.
Using insulated ring to shield plasma has been well known in the prior art.
For example, Honda et al disclose a plasma chamber where a plasma generator (base 2) is surrounded by a ground body (chamber walls 1) and a focus ring (5) is installed between the ground body and plasma generator. Honda et al disclose that when the plasma ring is made of insulative material it helps to confine (shield) the plasma (para 86).
Similarly Lenz discloses a plasma generator (206) surrounded by a focus ring (210) and confinement ring (216). The two are surrounded by a grounded shield 219. The confinement ring of dielectric helps to confine (shield) the plasma.

Regarding the shield in two parts would be obvious in view of the structure of the plasma generator (which can accommodate a shield only on two sides) and the requirement to confine in a required orientation on the surface of the substrate.
Regarding claim 3 plasma generator comprise electrode 315 and ground 312. 
Regarding claims 4-5, 14, 19-20 the shield is insulator material and ground electrode a conductor. 
Regarding claim 6 and 15 ceramic is an insulator frequently used in plasma processing. 
Regarding claims 7-10, 16-17 since it would be obvious to have an insulator shield having a coupling member like a fastener for installation would be obvious for one of ordinary skill in the art. Regarding the location it would have been obvious to locate beyond top and bottom of the area of substrate to be processed.  
Claims 11 and 12 are directed to the inclusion of first and second purge gas and discussed in the specification from para 87-93 and referring to Fig 2 and 8. It is noted that Fig 2 has 3 gas distribution apparatus and Fig 8 describes 5b as a distributor of source gas. There are however other references to gas distributors 5a and 5b such as in Fig 7 which discloses four gas distributors. Although not explicit one may assume two distributors for source and reaction gas and two for purge gas.
Reading claims in light of the specification, since Chul Joo Hwang discloses 4 gas distributors in Fig 1 and 14 it is obvious to use alternate distributors as first and second purge gas distributors as intended use.

Claims 11-12 are also rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2015-0051834 to Chul Joo Hwang et al in view of (KR 10-2013-0133622 or US 20150140786 as being equivalent) to Jae Chan Kwak. 
Chul Joo Hwang et al as discussed above disclose gas inlets which could be a source gas or reactant gas in plasma generation units 150 but do not explicitly disclose distributing purge gas. 
Jae Chan Kwak discloses a source gas distribution module (141), a reactant gas distribution module (142) and a purge gas distribution member (143) having a plurality of purge gas distribution holes for distributing a purge gas to a purge gas distribution area, the purge gas distribution holes being formed in the chamber lid, and positioned adjacent to both sides in each of the source gas distribution module and the reactant gas distribution module (See claims 3 and 6; and Fig 2). 
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to have distribution of purge gas in Hwang according to the teaching of Kwak either as gas distributor or as holes alternating with source and reaction gas for the process which needs to use purge gas. 

Response to Amendment and Arguments
	Applicant argues that Hwang does not surround the plasma generator, and the plasma shield of Hwang is not between the ground body and the plasma generator. 
Applicant continues to state that 

In response it is noted that Hwang et al do not disclose shield member but a shutter to confine substrate exposure to plasma. Substituting this with an insulative material shield corresponding to both top and bottom (according to the way top and bottom are defined in the application) of substrate would have been obvious since substitution of one known element with another for predictable result would have been obvious (KSR vs Teleflex).
Applicant further argues that Lenz and Honda do not disclose the shield member located as claimed.
In response it is noted that Lenz and Honda teach shield member between electrode and ground. To use that teaching in Hwang to get the claimed limitation would have been obvious.
Applicant’s reliance on teachings of Lenz and Honda not relied in the rejection is un- persuasive. Contrary to what the applicant states, the focus ring 5 in Honda is between the ground of the chamber wall and the electrode (2) for plasma generation. Similar situation exists in Lenz where the dielectric confinement rings prevent plasma from straying to the chamber wall.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716